Exhibit 10.14

LOGO [g65290img10_14.jpg]

Non-Employee Director Compensation Policy

It is the Policy of First Security Group, Inc. and its Subsidiary(ies)
(“Company”) to pay its Non-employee Directors for their service to the Company.
Inside Directors of the Company are not compensated for participating on any of
the Company’s boards because their current compensation level covers all
expected duties including those related to the Board of Directors. In order to
be eligible for Director Compensation, each Director is required to complete a
W-9 and will receive a 1099 for said compensation at each year-end.

This policy, and the award levels contained herein, will be reviewed no less
frequently than every other year to ensure competitiveness with typical market
practices for similar organizations.

Non-employee Directors of the Holding Company

Annual Retainers

Annually, on or about the annual meeting date, each Non-employee Director shall
be paid a $19,500 retainer fee for the next year’s service up to the next annual
meeting. Said fee shall be pro rated for new Directors based on time until the
next annual meeting.

The Holding Company Board shall maintain the following committees:

 

  •  

Audit/Corporate Governance Committee

 

  •  

Compensation Committee

 

  •  

Executive Committee

 

  •  

Nominating Committee

 

  •  

Asset/Liability Committee

 

  •  

Loan Committee

 

  •  

Property Committee

 

  •  

Trust Committee

The Audit/Corporate Governance, Compensation, Executive and Nominating
Committees will meet as needed and the Chairperson of each shall receive an
additional annual retainer of $5,000, unless the Chairperson is an inside
director.

The Asset/Liability, Loan, Property, and Trust Committees will meet as needed
and the Chairperson of each shall receive an additional annual retainer of
$3,000, unless the Chairperson is an inside director.

Retainer fees for Board service and Chairpersonships shall be paid
simultaneously.

Meeting Fees

Each Non-employee Holding Company Director shall be paid a $1,000 fee for
attending each Board meeting and a $500 fee for attending each Committee
meeting.

Expense Reimbursement

Each Non-employee Holding Company Director shall be reimbursed for expenses
incurred in the course of fulfilling their duties to the Company (i.e. mileage,
cell phone, parking, etc.) Requests for expense reimbursement should be well
documented and submitted to the Secretary of the Board, who (after attaining
proper approval) will deliver the request to the Accounting Department for
payment.

Board Approved April 23, 2008



--------------------------------------------------------------------------------

LOGO [g65290img10_14.jpg]

Non-Employee Director Compensation Policy

Equity Compensation

Non-employee Directors will receive an annual grant of 5,000 stock options.
Non-employee Directors who commence service on the Holding Company Board at any
time other than immediately following the annual shareholder meeting will
receive a Prorated Stock option grant based upon the number of months actually
served.

All stock options granted to Non-employee Directors are subject to the terms of
the company’s 2002 Long-Term Incentive Plan, and will be granted within 30 days
of the commencement or renewal (if reelected) of service as a Director.

Non-employee Directors of Affiliate Banks

Retainers

Annually, on or about the annual meeting date, the Chairman of the Board shall
be paid a $12,000 retainer fee for next year’s service up to the next annual
meeting. For all other Non-employee Directors, no annual retainers are routinely
provided.

Meeting Fees

Each Non-employee Affiliate Bank Director shall be paid $300 per Board meeting
attended. The Board shall meet once per month. If the number of Non-employee
Directors exceeds eight, then the monthly meeting fee shall be equal to $2,400
divided by the number of Non-employee Affiliate Bank Directors (i.e. if there
are ten Non-employee Directors, then the monthly fee to each would be $240).

The Chairperson of each Non-employee Affiliate Bank Board shall be paid a $500
fee per meeting, unless the Chairperson is an inside director.

Each Non-employee Director shall be paid $100 per Board Committee meeting
attended. Each Bank shall have the following Board Committees:

 

  •  

Directors Loan Committee,

 

  •  

Asset/Liability-Investment Committee, and an

 

  •  

Ex-Officio Member on FSG’s Audit Committee.

The Committees shall meet on the following schedule: DLC-monthly,
ALCO-quarterly, and Audit-quarterly. The $100 Committee attendance fee shall be
paid per director for up to four Non-employee Directors per Committee. If the
number of Non-employee Directors per Committee exceeds four, then the Committee
meeting fee shall be equal to $400 divided by the number of Non-employee
Directors (i.e. if there are five Non-employee Directors, then the monthly fee
to each would be $80). The Chairman of the Board of the Bank delegates committee
assignments.

Expense Reimbursement

Each Affiliate Bank Non-employee Director shall be reimbursed for expenses
incurred in the course of fulfilling their duties to the Company (i.e. mileage,
cell phone, parking, etc.) Requests for expense reimbursement should be well
documented and submitted to the Secretary of the Board, who will deliver the
request to the Accounting Department for payment.

Equity Compensation

No equity compensation awards are routinely provided to Non-employee Directors
of Affiliate Banks.

Board Approved April 23, 2008



--------------------------------------------------------------------------------

LOGO [g65290img10_14.jpg]

Non-Employee Director Compensation Policy

Non-employee Directors of Advisory Board

Retainers

No annual retainers are routinely provided to the Chairman of the Board or any
Non-employee Directors of Advisory Boards.

Meeting Fees

Each Non-employee Advisory Board Director shall be paid $300 per Board meeting.
The Board shall meet once per quarter. Said fee shall be paid per director for
up to eight Non-employee Directors. If the number of Non-employee Directors
exceeds eight, then the monthly meeting fee shall be equal to $2,400 divided by
the number of Non-employee Directors (i.e. if there are ten Non-employee
Directors, then the monthly fee to each would be $240).

Non-employee Advisory Board Director fees are paid based on attendance at the
related meetings. Service fees paid to Non-employee Holding Company Directors
and Non-employee Affiliate Bank Directors are inclusive of Advisory Board
services; as such, no additional fees shall be paid to Non-employee Holding
Company Directors or Non-employee Affiliate Bank Directors for their attendance
at Non-employee Advisory Board meetings.

Expense Reimbursement

Each Advisory Board Non-employee Director shall be reimbursed for expenses
incurred in the course of fulfilling their duties to the Company (i.e. mileage,
cell phone, parking, etc.) Requests for expense reimbursement should be well
documented and submitted to the Secretary of the Board, who will deliver the
request to the Accounting Department for payment.

Equity Compensation

No equity compensation awards are routinely provided to Non-employee Directors
of Advisory Boards.

Board and Committee Meeting Attendance Policy

(for all Board and Committee Meetings)

The following Meeting Attendance Policy applies to all Non-employee Directors of
the Holding Company Board, all Affiliate Bank Boards, and all Advisory Boards.
Non-employee Directors who attend Board meetings or Committee meetings are only
eligible for the fees described above for meetings that are attended in person.
Directors who participate in a Board or Committee meeting via teleconference
will receive 50% of the standard meeting fee.

Directors who participate in a Board meeting and Committee meeting on the same
day will be eligible to receive fees for each of the meetings attended.

Exceptions to this policy must have prior approval by the Board of Directors of
the Holding Company.

Board Approved April 23, 2008